Exhibit 10.2

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Agreement is made as of February 13, 2020 by and between Newborn
Acquisition Corp. (the “Company”) and Continental Stock Transfer & Trust
Company, as trustee (“Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, No. 333-235788
(“Registration Statement”) for its initial public offering of securities (“IPO”)
has been declared effective as of the date hereof (“Effective Date”) by the
Securities and Exchange Commission (capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Registration
Statement); and

 

WHEREAS, Chardan Capital Markets LLC (“Chardan”) is acting as the representative
of the underwriters in the IPO; and

 

WHEREAS, if a Business Combination is not consummated within the initial 12
month period following the closing of the IPO, the Company’s insiders may extend
such period two times by an additional three-months each time, up to a maximum
of 18 months in the aggregate, by depositing $500,000 (or $575,000 if the
Underwriters’ over-allotment option is exercised in full) into the Trust Account
(as defined below) no later than the 12 month anniversary of the IPO or the 15
month anniversary of the IPO (each, an “Applicable Deadline”), as applicable,
for each three-month extension (each, an “Extension”), in exchange for which
they will receive promissory notes; and

 

WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Amended and Restated Memorandum and Articles of Association,
$50,000,000 of the gross proceeds of the IPO and a private placement taking
place simultaneously therewith ($57,500,000 if the over-allotment option is
exercised in full), plus any amount eventually deposited on account of any
Extension, will be delivered to the Trustee to be deposited and held in the
Trust Account for the benefit of the Company and the holders of the Company’s
ordinary shares, par value $0.0001 per share, issued in the IPO as hereinafter
provided (the proceeds to be delivered to the Trustee, including the proceeds
from any loans in connection with an Extension, if any, will be referred to
herein as the “Property”; the shareholders for whose benefit the Trustee shall
hold the Property will be referred to as the “Public Shareholders,” and the
Public Shareholders and the Company will be referred to together as the
“Beneficiaries”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

 

IT IS AGREED:

 

1. Agreements and Covenants of Trustee. The Trustee hereby agrees and covenants
to:

 

(a) Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement in a segregated trust account (“Trust Account”)
established by the Trustee at JP Morgan Chase Bank, N.A. (or at another U.S.
chartered commercial bank with consolidated assets of $100 billion or more) in
the United States, maintained by Trustee, and at a brokerage institution
selected by the Trustee that is reasonably satisfactory to the Company;

 

(b) Manage, supervise and administer the Trust Account subject to the terms and
conditions set forth herein;

 

(c) In a timely manner, upon the instruction of the Company, invest and reinvest
the Property (i) in United States government treasury bills, notes or bonds
having a maturity of 185 days or less and/or (ii) in money market funds meeting
certain conditions under Rule 2a-7 promulgated under the Investment Company Act
of 1940, as amended, and that invest solely in U.S. treasuries, as determined by
the Company; it being understood that the Trust Account will earn no interest
while account funds are uninvested awaiting the Company’s instructions hereunder
and that Trustee may earn bank credits or other consideration;

 

 

 

 

(d) Collect and receive, when due, all principal and income arising from the
Property, which shall become part of the “Property,” as such term is used
herein;

 

(e) Notify the Company and Chardan of all communications received by it with
respect to any Property requiring action by the Company;

 

(f) Supply any necessary information or documents as may be requested by the
Company in connection with the Company’s preparation of its tax returns;

 

(g) Participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as and when instructed by the Company
to do so;

 

(h) Render to the Company monthly written statements of the activities of and
amounts in the Trust Account reflecting all receipts and disbursements of the
Trust Account; and

 

(i) Commence liquidation of the Trust Account only after and promptly after
receipt of, and only in accordance with, the terms of a letter (“Termination
Letter”), in a form substantially similar to that attached hereto as either
Exhibit A or Exhibit B, signed on behalf of the Company by its President, Chief
Executive Officer or Chairman of the Board and Secretary or Assistant Secretary
and, in the case of a Termination Letter in a form substantially similar to that
attached hereto as Exhibit A, acknowledged and agreed to by Chardan, and
complete the liquidation of the Trust Account and distribute the Property in the
Trust Account only as directed in the Termination Letter and the other documents
referred to therein; provided, however, that in the event that a Termination
Letter has not been received by the Trustee by the 12-month anniversary of the
closing of the IPO (“Closing”) or, in the event that the Company extended the
time to complete the Business Combination for up to 15 or 18 months from the
closing of the IPO but has not completed the Business Combination within such
15- or 18-month period, the 15- or 18-month anniversary of the Closing (as
applicable, the “Last Date”), the Trust Account shall be liquidated in
accordance with the procedures set forth in the Termination Letter attached as
Exhibit B hereto and distributed to the Public Shareholders as of the Last Date.

 

(j) Upon receipt of an extension letter (“Extension Letter”) substantially
similar to Exhibit D hereto at least five business days prior to the Applicable
Deadline, signed on behalf of the Company by an executive officer, and receipt
of the dollar amount specified in the Extension Letter on or prior to the
Applicable Deadline, to follow the instructions set forth in the Extension
Letter.

 

(k) Not disburse any amounts from the Trust Account in connection with a
Business Combination in the event that the amount per share to be received by
the redeeming Public Shareholders is less than $10.00 per share (plus the amount
per share deposited in the Trust Account pursuant to any Extension Letter).

 

(l) In connection with a Business Combination, before making disbursements to
the Depository Trust Company, the Company or any other person, disburse the per
share amount to redeeming Public Shareholders (other than shares tendered
through the Depository Trust Company) that have tendered their shares directly
to the Trustee.

 

(m) Promptly acknowledge and comply with any irrevocable instruction letter
delivered in the form of Exhibit E delivered by the Company in connection with
the disbursement of funds to a Public Shareholder.

 

(n) Promptly acknowledge, in writing to any redeeming Public Shareholder and the
Company, any irrevocable instruction letter in the form of Exhibit F delivered
by such redeeming Public Shareholder after the announcement by the Company of a
proposed Business Combination and promptly comply with any irrevocable written
instruction letter in the form of Exhibit F delivered by such Public Shareholder
in connection with the disbursement of funds to such Public Shareholder if the
Company has not notified the Trustee in writing during the Objection Period that
such irrevocable written instruction letter is a Non-Compliant Instruction
Letter (as defined below).

 

2

 

 

2. Limited Distributions of Income from Trust Account.

 

(a) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit C, the
Trustee shall distribute to the Company the amount of interest income earned on
the Trust Account requested by the Company to cover any income or other tax
obligation owed by the Company.

 

(b) The limited distributions referred to in Section 2(a) above shall be made
only from income collected on the Property. Except as provided in Section 2(a),
no other distributions from the Trust Account shall be permitted except in
accordance with Section 1(i) hereof.

 

(c) The Company shall provide Chardan with a copy of any Termination Letters
and/or any other correspondence that it issues to the Trustee with respect to
any proposed withdrawal from the Trust Account promptly after such issuance.

 

(d) If applicable, the Company shall issue a press release at least three days
prior to the Applicable Deadline announcing that, at least five days prior to
the Applicable Deadline, the Company received notice from the Company’s insiders
that the insiders intend to extend the Applicable Deadline.

 

(e) The Company shall, promptly following the Applicable Deadline, disclose
whether or not the term the Company has to consummate a Business Combination has
been extended.

 

3. Agreements and Covenants of the Company. The Company hereby agrees and
covenants to:

 

(a) Give all instructions to the Trustee hereunder in writing, signed by the
Company’s Chairman of the Board, Chief Executive Officer or Chief Financial
Officer. In addition, except with respect to its duties under paragraphs 1(i),
2(a) and 2(b) above, the Trustee shall be entitled to rely on, and shall be
protected in relying on, any verbal or telephonic advice or instruction which it
in good faith believes to be given by any one of the persons authorized above to
give written instructions, provided that the Company shall promptly confirm such
instructions in writing.

 

(b) Subject to the provisions of Sections 5 and 7(g) of this Agreement, hold the
Trustee harmless and indemnify the Trustee from and against, any and all
expenses, including reasonable counsel fees and disbursements, or loss suffered
by the Trustee in connection with any claim, potential claim, action, suit or
other proceeding brought against the Trustee involving any claim, or in
connection with any claim or demand which in any way arises out of or relates to
this Agreement, the services of the Trustee hereunder, or the Property or any
income earned from investment of the Property, except for expenses and losses
resulting from the Trustee’s gross negligence or willful misconduct. Promptly
after the receipt by the Trustee of notice of demand or claim or the
commencement of any action, suit or proceeding, pursuant to which the Trustee
intends to seek indemnification under this paragraph, it shall notify the
Company in writing of such claim (hereinafter referred to as the “Indemnified
Claim”); provided, however, that the Trustee’s failure to provide such notice
shall not relieve the Company of its liability hereunder, except to the extent
that it is materially prejudiced by such failure. The Trustee shall have the
right to conduct and manage the defense against such Indemnified Claim,
provided, that the Trustee shall obtain the consent of the Company with respect
to the selection of counsel, which consent shall not be unreasonably withheld.
The Trustee may not agree to settle any Indemnified Claim without the prior
written consent of the Company, which consent shall not be unreasonably withheld
or delayed. The Company may participate in such action with its own counsel.

 

(c) Pay the Trustee an initial acceptance fee, an annual fee and a transaction
processing fee for each disbursement made pursuant to Sections 2(a) and 2(b) as
set forth on Schedule A hereto, which fees shall be subject to modification by
the parties from time to time. It is expressly understood that the Property
shall not be used to pay such fees and further agreed that any fees owed to the
Trustee shall be deducted by the Trustee from the disbursements made to the
Company pursuant to Sections 1(i) solely in connection with the consummation of
the Company’s initial acquisition, share exchange, share reconstruction and
amalgamation, purchase of all or substantially all of the assets of, or any
other similar business combination with one or more businesses or entities (a
“Business Combination”), or pursuant to Section 2 (b). The Company shall pay the
Trustee the initial acceptance fee and first year’s fee at the consummation of
the IPO and thereafter on the anniversary of the Effective Date.

 

3

 

 

(d) In connection with any vote of the Company’s shareholders regarding a
Business Combination, provide to the Trustee an affidavit or certificate of a
firm regularly engaged in the business of soliciting proxies and/or tabulating
shareholder votes verifying the vote of the Company’s shareholders regarding
such Business Combination.

 

(e) In the event that the Company directs the Trustee to commence liquidation of
the Trust Account pursuant to Section 1(i), the Company agrees that it will not
direct the Trustee to make any payments that are not specifically authorized by
this Agreement.

 

(f) Upon receiving the written request of a Public Shareholder to do so at any
time after the date hereof, provide such Public Shareholder with a copy of any
instruction provided to the Trustee pursuant to Section 1(i) or Section 1(j)
along with any Notification (as defined in Exhibit A), Instruction Letter (as
defined in Exhibit A), applicable flow of funds memorandum (or similar
document), or any other notice delivered to the Trustee by the Company regarding
the disbursement of Property from the Trust Account resulting in the Property
left in the Trust Account being less than $50,000,000 (or $57,500,000 if the
Underwriters’ over-allotment option is exercised in full) plus any amount
eventually deposited on account of any Extension, which, in each case, shall
specify to whom the Property shall be disbursed (such written notice, a
“Disbursement Notice” and the date such Public Shareholder receives a
Disbursement Notice, a “Disbursement Notice Date”). Each Disbursement Notice
shall be delivered to such Public Shareholder at least two business days prior
to the disbursement of any Property pursuant to Section 1(i) or Section 1(j) and
no Property shall be disbursed from the Trust Account prior to the date that is
two business days from the applicable Disbursement Notice Date.

 

(g) At the request of any Public Shareholder who has removed shares from street
name and holds such shares either in certificated or book-entry form and, except
if such shares are held in book-entry form, delivered such certificated shares
to the Trustee for purposes of redemption in connection with a Business
Combination, concurrently with the delivery of such shares, solely if such
shares are certificated. to the Trustee, send an irrevocable written instruction
letter in the form of Exhibit E to the Trustee directing the Trustee to disburse
no less than $10.00 per share (plus the amount per share deposited in the Trust
Account pursuant to any Extension Letter) to such Public Shareholder.

 

(h) Following receipt of a copy of an irrevocable written instruction letter in
the form of Exhibit F delivered by a Public Shareholder who has removed shares
from street name and holds such shares either in certificated or book-entry form
and, except if such shares are held in book-entry form, delivered such
certificated shares to the Trustee for purposes of redemption in connection with
a Business Combination to the Trustee, review such letter to confirm (i) such
letter is in the form of Exhibit F, (ii) a Business Combination has been
announced on or prior to the date of such letter and (iii) the number of
ordinary shares set forth on such letter to be redeemed is not greater than the
number of ordinary shares held by the applicable Public Shareholder. Solely if
the Company cannot confirm the requirements of clauses (i) through (iii) of this
Section 3(h), but not for any other reason, then within two days of the
Company’s receipt of the applicable copy of the irrevocable written instruction
letter in the form of Exhibit F (such time period, the “Objection Period”), the
Company will notify the applicable Public Shareholder and the Trustee in writing
that such irrevocable written instruction letter is a “Non-Compliant Instruction
Letter” and that the Trustee shall not comply with such letter.

 

4. Limitations of Liability. The Trustee shall have no responsibility or
liability to:

 

(a) Take any action with respect to the Property, other than as directed in
paragraphs 1 and 2 hereof and the Trustee shall have no liability to any party
except for liability arising out of its own gross negligence or willful
misconduct;

 

(b) Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;

 

(c) Change the investment of any Property, other than in compliance with
paragraph 1(c);

 

4

 

 

(d) Refund any depreciation in principal of any Property;

 

(e) Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;

 

(f) The other parties hereto or to anyone else for any action taken or omitted
by it, or any action suffered by it to be taken or omitted, in good faith and in
the exercise of its own best judgment, except for its gross negligence or
willful misconduct. The Trustee may rely conclusively and shall be protected in
acting upon any order, notice, demand, certificate, opinion or advice of counsel
(including counsel chosen by the Trustee), statement, instrument, report or
other paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Trustee, in good
faith, to be genuine and to be signed or presented by the proper person or
persons. The Trustee shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement or any of the terms
hereof, unless evidenced by a written instrument delivered to the Trustee signed
by the proper party or parties and, if the duties or rights of the Trustee are
affected, unless it shall give its prior written consent thereto;

 

(g) Verify the correctness of the information set forth in the Registration
Statement or to confirm or assure that any acquisition made by the Company or
any other action taken by it is as contemplated by the Registration Statement;

 

(h) File local, state and/or federal tax returns or information returns with any
taxing authority on behalf of the Trust Account and payee statements with the
Company documenting the taxes, if any, payable by the Company or the Trust
Account, relating to the income earned on the Property;

 

(i) Pay any taxes on behalf of the Trust Account (it being expressly understood
that the Property shall not be used to pay any such taxes and that such taxes,
if any, shall be paid by the Company from funds not held in the Trust Account or
released to it under Section 2(a) hereof);

 

(j) Imply obligations, perform duties, inquire or otherwise be subject to the
provisions of any agreement or document other than this agreement and that which
is expressly set forth herein; and

 

(k) Verify calculations, qualify or otherwise approve Company requests for
distributions pursuant to Section 1(i), 2(a) or 2(b) above.

 

5. Trust Account Waiver. The Trustee has no right of set-off or any right,
title, interest or claim of any kind (“Claim”) to, or to any monies in, the
Trust Account, and hereby irrevocably waives any Claim to, or to any monies in,
the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 3(b) or Section 3(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.

 

6. Termination. This Agreement shall terminate as follows:

 

(a) If the Trustee gives written notice to the Company that it desires to resign
under this Agreement, the Company shall use its reasonable efforts to locate a
successor trustee during which time the Trustee shall act in accordance with
this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety days of receipt of the resignation notice from the Trustee, the Trustee
may submit an application to have the Property deposited with any court in the
State of New York or with the United States District Court for the Southern
District of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever; or

 

(b) At such time that the Trustee has completed the liquidation of the Trust
Account in accordance with the provisions of paragraph 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Paragraph 3(b).

 

5

 

 

7. Miscellaneous.

 

(a) The Company and the Trustee each acknowledge that the Trustee will follow
the security procedures set forth below with respect to funds transferred from
the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such information, or of
any change in its authorized personnel. In executing funds transfers, the
Trustee will rely upon all information supplied to it by the Company, including
account names, account numbers and all other identifying information relating to
a beneficiary, beneficiary’s bank or intermediary bank. The Trustee shall not be
liable for any loss, liability or expense resulting from any error in the
information or transmission of the wire.

 

(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction. It may be executed in several original or facsimile
counterparts, each one of which shall constitute an original, and together shall
constitute but one instrument.

 

(c) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Except for Sections
1(i), 1(k), 1(l), 1(m), 1(n), 3(g), 3(h) 7(c) and 7(h) (which may only be
amended with the approval of the holders of at least 50% of the ordinary shares
sold in the IPO, provided that all Public Shareholders must be given the right
to receive a pro-rata portion of the trust account (no less than $10.00 per
share plus the amount per share deposited in the Trust Account pursuant to any
Extension Letter) in connection with any such amendment), this Agreement or any
provision hereof may only be changed, amended or modified by a writing signed by
each of the parties hereto; provided, however, that no such change, amendment or
modification may be made without the prior written consent of Chardan. As to any
claim, cross-claim or counterclaim in any way relating to this Agreement, each
party waives the right to trial by jury. The Trustee may require from Company
counsel an opinion as to the propriety of any proposed amendment.

 

(d) The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the City of New York, Borough of Manhattan, for
purposes of resolving any disputes hereunder.

 

(e) Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by facsimile transmission:

 

if to the Trustee, to:

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf and Celeste Gonzalez

Email: fwolf@continentalstock.com

Email: cgonzalez@continentalstock.com

 

if to the Company, to:

 

Newborn Acquisition Corp.
Room 801, Building C
SOHO Square, No. 88
Zhongshan East 2nd Road, Huangpu District
Shanghai, 200002 China
Attn: Wenhui Xiong

 

6

 

 

in either case with a copy (which copy shall not constitute notice) to:

 

Chardan Capital Markets, LLC
17 State Street, Suite 1600
New York, NY 10004
Attn: George Kaufman
Facsimile: (646) 465-9039

 

and

 

Loeb & Loeb LLP
345 Park Avenue
New York, New York 10154
Attn: Giovanni Caruso, Esq.
Fax No.: (212) 407-4990

 

and

 

Greenberg Traurig, LLP
1750 Tysons Boulevard, Suite 1000

 

McLean, Virginia 22102
Attn: Alan Annex and Jason Simon
Fax No.: (703) 749-1301

 

(f) This Agreement may not be assigned by the Trustee without the prior consent
of the Company.

 

(g) Each of the Trustee and the Company hereby represents that it has the full
right and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder.

 

(h) Each of the Company and the Trustee hereby acknowledge that Chardan is a
third party beneficiary of this Agreement and that each Public Shareholder is a
third party beneficiary of Sections 1(i), 1(k), 1(l), 1 (m), 1(n), 3(g), 3(h),
7(c) and 7(h).

 

7

 

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

 

  CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Trustee       By:             
    Name:  Francis Wolf     Title: Vice President           NEWBORN ACQUISITION
CORP           By:       Name: Wenhui Xiong     Title: Chief Executive Officer

 

8

 

 

SCHEDULE A

 

Fee Item   Time and method of payment   Amount Initial acceptance fee   Initial
closing of IPO by wire transfer   $3,500.00 Annual fee   First year, initial
closing of IPO by wire transfer; thereafter on the anniversary of the effective
date of the IPO by wire transfer or check   $10,000.00 Transaction processing
fee for disbursements to Company under Section 2   Billed to Company following
disbursement made to Company under Section 2   $250.00 Paying Agent services as
required pursuant to Section 1   Billed to Company upon delivery of service
pursuant to Section 1   Prevailing rates

 

9

 

 

EXHIBIT A

 

[Letterhead of Company]

[Insert date]

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, N.Y. 10004
Attn: Francis Wolf and Celeste Gonzalez

 

  Re: Trust Account No. [                 ] - Termination Letter

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
Newborn Acquisition Corp. (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of February 13, 2020 (“Trust Agreement”), this is
to advise you that the Company has entered into an agreement with [___________]
(“Target Business”) to consummate a business combination with Target Business
(“Business Combination”) on or about [insert date]. The Company shall notify you
at least 72 hours in advance of the actual date of the consummation of the
Business Combination (“Consummation Date”). Capitalized terms used herein and
not otherwise defined shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments on [  ] and to transfer the proceeds to
the above-referenced account to the effect that, on the Consummation Date, all
of funds held in the Trust Account will be immediately available for transfer to
the account or accounts that the Company shall direct on the Consummation Date.
It is acknowledged and agreed that while the funds are on deposit in the trust
account awaiting distribution, the Company will not earn any interest or
dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, and
(ii) the Company shall deliver to you (a) [an affidavit] [a certificate] by the
Chief Executive Officer, which verifies the vote of the Company’s shareholders
in connection with the Business Combination if a vote is held and (b) joint
written instructions from the Company and Chardan Capital Markets, LLC with
respect to the transfer of the funds held in the Trust Account, which must
provide for the disbursement of no less than $10.00 per share plus the amount
per share deposited in the Trust Account per Extension Letter to redeeming
Public Shareholders (“Instruction Letter”). You are hereby directed and
authorized to transfer the funds held in the Trust Account immediately upon your
receipt of the counsel’s letter and the Instruction Letter, in accordance with
the terms of the Instruction Letter. In the event that certain deposits held in
the Trust Account may not be liquidated by the Consummation Date without
penalty, you will notify the Company of the same and the Company shall direct
you as to whether such funds should remain in the Trust Account and distributed
after the Consummation Date to the Company. Upon the distribution of all the
funds in the Trust Account pursuant to the terms hereof, the Trust Agreement
shall be terminated.

 

A-1

 

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in the Trust Agreement
on the business day immediately following the Consummation Date as set forth in
the notice.

 

  Very truly yours,       NEWBORN ACQUISITION CORP           By:       Name:   
    Title:             By:       Name:        Title: Secretary/Assistant
Secretary

 

Acknowledged and Agreed:       Chardan Capital Markets LLC         By:
                   Name:      Title:    

 

A-2

 

 

EXHIBIT B

 

[Letterhead of Company]

[Insert date]

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, N.Y. 10004
Attn: Francis Wolf and Celeste Gonzalez

 

  Re: Trust Account No. [                 ] - Termination Letter

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
Newborn Acquisition Corp. (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of February 13, 2020 (“Trust Agreement”), this is
to advise you that the Company has been unable to effect a Business Combination
with a Target Company within the time frame specified in the Company’s Amended
and Restated Memorandum and Articles of Association, as described in the
Company’s prospectus relating to its IPO. Capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all the Trust Account investments and to transfer the total proceeds
to the Trust Operating Account to await distribution to the Public Shareholders.
The Company has selected [ , 20 ] as the effective date for the purpose of
determining when the Public Shareholders will be entitled to receive their share
of the liquidation proceeds. It is acknowledged that no interest will be earned
by the Company on the liquidation proceeds while on deposit in the Trust
Operating Account. You agree to be the Paying Agent of record and in your
separate capacity as Paying Agent, to distribute said funds directly to the
Public Shareholders in accordance with the terms of the Trust Agreement and the
Amended and Restated Memorandum and Articles of Association of the Company. Upon
the distribution of all the funds in the Trust Account, your obligations under
the Trust Agreement shall be terminated.

 

  Very truly yours,       NEWBORN ACQUISITION CORP         By:       Name:      
Title:           By:       Name:        Title: Secretary/Assistant Secretary

 

cc: Chardan Capital Markets LLC

 

B-1

 

 

EXHIBIT C

 

[Letterhead of Company]

[Insert date]

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, N.Y. 10004
Attn: Francis Wolf and Celeste Gonzalez

 

  Re: Trust Account No. [                 ]

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to paragraph 2(a) of the Investment Management Trust Agreement between
Newborn Acquisition Corp. (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of February 13, 2020 (“Trust Agreement”), the
Company hereby requests that you deliver to the Company [$*] of the interest
income earned on the Property as of the date hereof. The Company needs such
funds to pay for its tax obligations. In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

  NEWBORN ACQUISITION CORP.       By:                              Name:    
Title:

cc: Chardan Capital Markets LLC

 

C-1

 

 

EXHIBIT D

 

[Letterhead of Company]

[Insert date]

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, N.Y. 10004
Attn: Francis Wolf and Celeste Gonzalez

 

  Re: Trust Account No. [                 ] Extension Letter

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(l) of the Investment Management Trust Agreement between
Newborn Acquisition Corp. (“Company”) and Continental Stock Transfer & Trust
Company, dated as of February 13, 2020 (“Trust Agreement”), this is to advise
you that the Company is extending the time available in order to consummate a
Business Combination with the Target Businesses for an additional three (3)
months, from ______________ to ____________ (the “Extension”).

 

This Extension Letter shall serve as the notice required with respect to
Extension prior to the Applicable Deadline. Capitalized words used herein and
not otherwise defined shall have the meanings ascribed to them in the Trust
Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
deposit [$500,000] [(or $575,000 if the underwriters’ over-allotment option was
exercised in full)], which will be wired to you, into the Trust Account
investments upon receipt.

 

This is the _____ of up to two Extension Letters.

 

  Very truly yours,       NEWBORN ACQUISITION CORP.         By:
                         Name:     Title:

 

cc: Chardan Capital Markets LLC

 

D-1

 

 

EXHIBIT E

 

[Letterhead of Company]

[Insert date]

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, N.Y. 10004
Attn: Francis Wolf and Celeste Gonzalez

 

  Re: Trust Account No. [                 ] - Combination Irrevocable
Instruction in Connection with Business Combination

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to paragraphs 1(m) and 3(g) of the Investment Management Trust
Agreement between Newborn Acquisition Corp. (“Company”) and Continental Stock
Transfer & Trust Company (“Trustee”), dated as of February 13, 2020 (“Trust
Agreement”), this constitutes our irrevocable instruction to you to (i) in
conjunction with the Business Combination (as defined in the Trust Agreement),
disburse a per share amount of $            , for a total disbursement of
$           which is not less than $10.00 (plus the amount per share deposited
in the Trust Account pursuant to any Extension Letter) to (the “Shareholder”)
for the              ordinary shares of the Company delivered to you prior to or
concurrently herewith for redemption in connection with the Business
Combination, and (ii) promptly deliver to the Shareholder the amounts specified
in clause (i), less a processing fee of $350 per transaction received. The
Shareholder wire instructions are attached. A share advice or DWAC instruction
from our broker is also attached.

 

The Company shall indemnify you and your officers, directors, principals,
partners, agents and representatives, and hold each of them harmless from and
against any and all loss, liability, damage, claim or expense (including the
reasonable fees and disbursements of its attorneys) incurred by or asserted
against you or any of them arising out of or in connection with the instructions
set forth herein, the performance of your duties hereunder and otherwise in
respect hereof, including the costs and expenses of defending yourself or
themselves against any claim or liability hereunder, except that the Company
shall not be liable hereunder as to matters in respect of which it is determined
that you have acted with gross negligence or in bad faith. You shall have no
liability to the Company in respect to any action taken or any failure to act in
respect of this if such action was taken or omitted to be taken in good faith,
and you shall be entitled to rely in this regard on the advice of counsel.

 

The Board of Directors of the Company has approved the foregoing irrevocable
instructions and does hereby extend the Company’s irrevocable agreement to
indemnify your firm for all loss, liability or expense in carrying out the
authority and direction herein contained on the terms herein set forth.

 

The Shareholder is intended to be and is a third party beneficiary of this
letter and the irrevocable instructions set forth herein, and no amendment or
modification to the instructions set forth herein may be made without the prior
written consent of the Shareholder.

 

By signing below, the person executing this letter certifies that they are duly
authorized to execute this letter on behalf of the Company and to bind the
Company to all of the terms and conditions contained herein.

 

[remainder of page intentionally left blank]

 

E-1

 

 

  Very truly yours,       NEWBORN ACQUISITION CORP.         By:
                        Name:     Title:

 

Acknowledged and Agreed:       CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as
Trustee           Name:                    Title:    

 

Cc: [SHAREHOLDER].

 

Attachments:

Shareholder Wire Instructions
Share advice or instruction

 

E-2

 

 

EXHIBIT F

 

[Insert date]

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, N.Y. 10004
Attn: Francis Wolf and Celeste Gonzalez

 

  Re: Trust Account No. [                 ] - Irrevocable Instruction in
Connection with Business Combination

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to paragraphs 1(p) and 3(h) of the Investment Management Trust
Agreement between Newborn Acquisition Corp. (“Company”) and Continental Stock
Transfer & Trust Company (“Trustee”), dated as of February 13, 2020 (“Trust
Agreement”), this constitutes our irrevocable instruction to you to (i) in
conjunction with the Business Combination (as defined in the Trust Agreement),
disburse a per share amount of $_____________, for a total disbursement of
$________________ which is not less than $10.00 (plus the amount per share
deposited in the Trust Account pursuant to any Extension Letter) per share to
(the “Shareholder”) for the __________________ ordinary shares of the Company
delivered to you prior to or concurrently herewith for redemption in connection
with the Business Combination, and (ii) deliver to the Shareholder the amounts
specified in clause (i). Our wire instructions are attached. We understand that
a servicing fee of $350 will deducted from our payment. A share advice or DWAC
instruction from our broker and copy of a valid government-issued ID of the
signer are attached.

 

The Company shall indemnify you and your officers, directors, principals,
partners, agents and representatives, and hold each of them harmless from and
against any and all loss, liability, damage, claim or expense (including the
reasonable fees and disbursements of its attorneys) incurred by or asserted
against you or any of them arising out of or in connection with the instructions
set forth herein, the performance of your duties hereunder and otherwise in
respect hereof, including the costs and expenses of defending yourself or
themselves against any claim or liability hereunder, except that the Company
shall not be liable hereunder as to matters in respect of which it is determined
that you have acted with gross negligence or in bad faith. You shall have no
liability to the Company in respect to any action taken or any failure to act in
respect of this if such action was taken or omitted to be taken in good faith,
and you shall be entitled to rely in this regard on the advice of counsel.

 

The Board of Directors of the Company does hereby extend the Company’s
irrevocable agreement to indemnify your firm for all loss, liability or expense
in carrying out the authority and direction herein contained on the terms herein
set forth.

 

No amendment or modification to the instructions set forth herein may be made
without the prior written consent of the Shareholder.

 

[remainder of page intentionally left blank]

 

F-1

 

 

By signing below, the person executing this letter certifies that they are duly
authorized to execute this letter on behalf of the Shareholder and to bind the
Shareholder to all of the terms and conditions contained herein.

 

 

  Very truly yours,       [SHAREHOLDER (Include full address, email address and
phone number for callback confirmation of wire instructions)]         By:
                              Name:     Title:

 

Acknowledged and Agreed:       CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as
Trustee           Name:                         Title:    

 

Cc: Newborn Acquisition Corp.
Room 801, Building C
SOHO Square, No. 88
Zhongshan East 2nd Road, Huangpu District
Shanghai, 200002, China
Attn: Wenhui Xiong, Chief Executive Officer

 

Attachments:
Shareholder Wire Instructions
Share advice or instruction

 

 

F-2

 

